The defendants’ petition for certification for appeal from the Appellate Court, 47 Conn. App. 620 (AC 16615), is granted, limited to the following issue:
*920The Supreme Court docket number is SC 15907.
Neil J. Ambrose, in support of the petition.
Decided April 8, 1998
“Did the trial commissioner, the workers’ compensation review board and the Appellate Court properly conclude that the claimant satisfied the second and third elements of the ‘in the course of employment’ test, which require that the employee, at the time of injury, be at a place where she may reasonably have been while fulfilling the duties of her employment or doing something incidental to it?”